Title: From Thomas Jefferson to Mary Jefferson Eppes, 7 October 1802
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My Dear Maria
            Washington Oct. 7. 1802.
          
          I arrived here on the fourth day of my journey without accident. on the day and day after my arrival I was much indisposed with a general soreness all over, a ringing in the head & deafness. it is wearing off slowly, and was probably produced by travelling very early two mornings in fog. I have desired mr Jefferson to furnish you with whatever you may call for, on my account; and I insist on your calling freely. it never was my intention that a visit for my gratification should be at your expence. it will be absolutely necessary for me to send fresh horses to meet you, as no horses, after the three first days journey, can encounter the 4th. which is hilly beyond any thing you have ever seen. I shall expect to learn from you soon, the day of your departure, that I may take proper arrangements. present me affectionately to mr Eppes, and accept yourself my tenderest love.
          
            Th: Jefferson
          
          
            P.S. mr Eppes’s bridle is delivered to Davy Bowles.
          
        